Citation Nr: 1109964	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from April 1970 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus that he claims are directly related to excessive noise exposure while serving in Vietnam.  Specifically, he asserts that he was assigned to an artillery unit cooking meals in the field and that the mess area was in close proximity to hazardous noise from daily overhead gun fire.  He also contends that, when his firebase was under attack, everyone had to defend the post and that he was at the perimeter guarding the base with weaponry he was trained to use.  He maintains that, while his primary military occupational specialty was that of a cook, his secondary military occupational specialty was that of an infantryman.  See the Veteran's June 2008 claim, September 2008 notice of disagreement, and March 2009 substantive appeal.  

Service personnel records show that the Veteran's military occupational specialty (MOS) in service was a cook, an occupation not usually associated with noise exposure.  His DD Form 214 shows that he received no commendations or citations typically awarded for circumstances relating to combat or awards indicative of weapons training (i.e. sharpshooting, marksmanship, or grenade badges).

Further, service treatment records (STRs) are negative for complaints, findings or treatment for hearing loss, tinnitus, or other ear pathology.  The Veteran's audiometric examination at enlistment in 1970 showed pure tone thresholds in the right ear were -10, -5, -5, and -5 decibels, respectively, at 500, 1,000, 2,000, and 4,000 Hertz (Hz).  The thresholds in the left ear at the same frequencies were 0, -5, 0, and -5 decibels, respectively.  

Also, a periodic hearing test conducted in 1973 showed pure tone thresholds in the right ear were 0, 0, 0, 0, 5, and 10 decibels, respectively, at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz.  The thresholds in the left ear at the same frequencies were 10, 10, 10, 10, 0, and 0 decibels, respectively.  

At separation in 1974, audiometric testing showed pure tone thresholds in the right ear were 5, 5, 5, 0, 0 and 0 decibels, respectively, at 500 1,000 , 2,000, 3,000, 4,000 and 6,000 Hz.  The thresholds in the left ear at the same frequencies were 15, 10, 5, 5, 0 and 0 decibels, respectively.  

The Board acknowledges that the results shown at these various in-service audiometric tests reflect normal hearing acuity bilaterally.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (in which the United States Court of Appeals for Veterans Claims (Court) held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss").  Of significance to the Board in this matter, however, is the fact that these in-service audiometric testing results show that the Veteran suffered some deterioration in hearing sensitivity during his service.  

Indeed, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service-if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current hearing loss disability.  Id.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  

In a November 2010 Fast Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a low probability that a cook was exposed to in-service noise exposure.  Thus, acoustic trauma cannot be conceded based upon the Veteran's primary MOS.  However, the Board has considered his assertions that he was exposed to in-service acoustic trauma as a result of his "secondary" MOS-that of an infantryman.  Further, the in-service audiograms do reflect some deterioration in the Veteran's hearing acuity and thus raise significant medical questions regarding the onset of his hearing loss and tinnitus.  

Further review of the claims folder indicates that the Veteran has not been afforded a VA examination.  Therefore, and based on the evidentiary posture as discussed herein, the Board believes that an audiological examination should be scheduled in order to determine whether any current bilateral hearing loss disability and tinnitus that the Veteran may have is related to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to treatment or evaluation of his hearing loss and tinnitus.  All pertinent records should be obtained and associated with the claims folder.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Then, accord the Veteran a VA audiological examination.  The claims folder must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should provide numeric interpretation of the audiogram conducted on examination and should set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 3.385.  

The examiner should take into consideration the Veteran's statements regarding his in-service noise exposure and provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any hearing loss or tinnitus diagnosed on examination is consistent with his active duty, including his reported in-service acoustic trauma and the deterioration of hearing acuity shown on the audiograms completed in 1970, 1973 and 1974.  

A complete rationale for all conclusions drawn or opinions expressed should be provided.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


